          Case 2:19-cv-05890-SPL Document 12 Filed 08/04/20 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-05890-PHX-SPL
      Daimeon Mosley,
 9                                              )
                                                )
                           Plaintiff,           )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Boston Market Corporation,                )
12                                              )
13                         Defendant.           )
                                                )
14                                              )

15            Plaintiff Daimeon Mosley has filed a motion for default judgment against Defendant
16   Boston Market Corporation pursuant to Rule 55(b) of the Federal Rules of Civil Procedure
17   (Doc. 11).
18   I.       Background
19            On December 23, 2019, Plaintiff filed a complaint against Defendant, bringing
20   claims for violations of the Americans with Disabilities Act, 42 U.S.C. §12181 et. seq. and
21   its implementing regulations (“ADA”) (Doc. 1). Defendant did not answer or otherwise
22   respond to the complaint, and on April 9, 2020, the Clerk of Court entered default (Doc.
23   10). Plaintiff has filed a motion for default judgment pursuant to Rule 55 of the Federal
24   Rules of Civil Procedure (Doc. 11). No response to the motion has been filed. For reasons
25   that follow, the motion will be granted.
26   II.      Discussion
27            Once a party’s default has been entered, the district court has discretion to grant
28   default judgment. See Fed. R. Civ. P. 55(b)(2); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th
       Case 2:19-cv-05890-SPL Document 12 Filed 08/04/20 Page 2 of 4




 1   Cir. 1980). Factors the court may consider include (1) the possibility of prejudice to the
 2   plaintiff, (2) the merits of the claim, (3) the sufficiency of the complaint, (4) the amount of
 3   money at stake, (5) the possibility of a dispute concerning material facts, (6) whether
 4   default was due to excusable neglect, and (7) the policy favoring a decision on the merits.
 5   See Eitel v.McCool, 782 F.2d 1470, 1471-72. In applying the Eitel factors, “the factual
 6   allegations of the complaint, except those relating to the amount of damages, will be taken
 7   as true.” Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977).
 8          A.     Possible Prejudice to Plaintiff
 9          The first Eitel factor weighs in favor of granting Plaintiff’s motion. Plaintiff served
10   Defendant on March 4, 2020 (Doc. 7). Defendant did not answer the complaint or otherwise
11   appear in this action. If Plaintiff’s motion for default judgment is not granted, Plaintiff “will
12   likely be without other recourse for recovery.” PepsiCo, Inc. v. Cal. Security Cans, 238 F.
13   Supp. 2d 1172, 1177 (C.D. Cal. 2002).
14          B.     Merits of Plaintiff’s Claims and the Sufficiency of the Complaint
15          The second and third Eitel factors favor a default judgment where the complaint
16   sufficiently states a claim for relief. See Cal. Security Cans, 238 F. Supp. 2d at 1175;
17   Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978). As outlined in Plaintiff’s
18   memorandum (Doc. 11) and complaint (Doc. 1), Plaintiff shows that he has stated a valid
19   cause of action against Defendant under the ADA.
20          C.     Amount of Money at Stake
21          Under the fourth Eitel factor, the Court considers the amount of money at stake in
22   relation to the seriousness of the defendant’s conduct. See Cal. Security Cans, 238 F. Supp.
23   2d at 1176. On default judgment, Plaintiff seeks only declaratory and injunctive relief.
24   Although Plaintiff seeks recovery of attorneys’ fees and costs, he does not seek monetary
25   damages. This factor favors default judgment.
26          D.     Possible Dispute Concerning Material Facts
27          Given the sufficiency of the complaint and Defendant’s default, “no genuine dispute
28   of material facts would preclude granting [Plaintiff’s] motion.” Cal. Security Cans, 238 F.


                                                    2
       Case 2:19-cv-05890-SPL Document 12 Filed 08/04/20 Page 3 of 4




 1   Supp. 2d at 1177; see Geddes, 559 F.2d at 560. This factor therefore weighs in favor of
 2   default judgment.
 3          E.     Whether Default Was Due to Excusable Neglect
 4          Defendant was properly served with the summons and the complaint pursuant to
 5   Rule 4 of the Federal Rules of Civil Procedure (Doc. 7). There is no evidence that its failure
 6   to answer and the resulting default was the result of excusable neglect. Thus, this factor
 7   also weighs in favor of default judgment.
 8          F.     The Policy Favoring a Decision on the Merits
 9          “Cases should be decided upon their merits whenever reasonably possible.” Eitel,
10   782 F.2d at 1472. But the mere existence of Rule 55(b) “indicates that this preference,
11   standing alone, is not dispositive.” Cal. Security Cans, 238 F. Supp. at 1177 (citation
12   omitted). Moreover, Defendant’s failure to answer or otherwise respond to the complaint
13   “makes a decision on the merits impractical, if not impossible.” Id. The Court, therefore,
14   is not precluded from entering default judgment against Defendant. See id.; Emp. Painters’
15   Tr. v. Ethan Enter., Inc., 480 F.3d 993, 1000-01 (9th Cir. 2007).
16   III.   Attorney’s Fees and Costs
17          As the prevailing party, the Court finds that Plaintiff is entitled to an award of
18   attorneys’ fees. See 42 U.S.C. § 12205 (in any action commenced under the ADA, the
19   court “in its discretion, may allow the prevailing party . . . a reasonable attorney’s fee,
20   including litigation expenses, and costs.”). Plaintiff may file a motion for attorneys’ fees
21   and costs within fourteen (14) days of this Order.
22   IV.    Conclusion
23          Having reviewed Plaintiff’s motion, and having considered the Eitel factors as a
24   whole, the Court concludes that the entry of default judgment is appropriate. Accordingly,
25          IT IS ORDERED that the Motion for Default Judgment (Doc. 11) is granted and
26   judgment is entered in favor of Plaintiff Daimeon Mosley and against Defendant Boston
27   Market Corporation.
28          IT IS FURTHER ORDERED that it is declared and adjudged that, at the time of


                                                   3
       Case 2:19-cv-05890-SPL Document 12 Filed 08/04/20 Page 4 of 4




 1   the commencement of this action and as described in the complaint, Defendant Boston
 2   Market Corporation’s place of public accommodation located at 8001 North 19th Avenue,
 3   Phoenix, Arizona 85021 was in violation of Title III of the ADA and the implementing
 4   regulations of the ADA.
 5         IT IS FURTHER ORDERED that Boston Market Corporation is permanently
 6   enjoined pursuant to the ADA and the implementing regulations of the ADA, from
 7   maintaining its place of public accommodation located at 8001 North 19th Avenue,
 8   Phoenix, Arizona 85021 in a manner that violates the ADA as described in the complaint.
 9         IT IS FURTHER ORDERED that Plaintiff may file a motion for attorneys’ fees
10   and costs within fourteen (14) days of the date of this Order.
11         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
12   accordingly and terminate this action.
13         Dated this 4th day of August, 2020.
14
15                                                   Honorable Steven P. Logan
                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
